COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER                          (CORRECTED)

Appellate case name:      ARD Foundation Inc. v. Renee Carrington

Appellate case number:    01-13-00067-CV

Trial court case number: 1219985

Trial court:              61st District Court of Harris County


       We lift this Court’s stay of the underlying proceedings, issued on January 24, 2013.

        Appellant’s motion for extension of time to file the clerk’s record is granted, in part. A
clerk’s record that complies with Texas Rule of Appellate Procedure 34.5 must be filed no later
than 30 days after the date of this order. See TEX. R. APP. P. 34.5.

       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: March 8, 2013